                Case 2:18-cr-00891-DMG Document 3 Filedhttp://156.13120221
                                                         12/10/18 Page/cacd/CrimIntakeCal.NSF/
                                                                           1 of 5 Page ID #:351222c8c990b 1 f46...




                                                                   UNITED STATES DISTRICT COURT
                                                                  CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                      ~ Western Division
                                                                             Plaintiff; ~
                                             vs.                                        ~ Case Number: 2:18-MJ-03240                    Complaint &Warrant
                                                                                        ~ Initial App. Date: 12/10/2018                 Custody
         Robin DimaQQio                                                                 ~ Initial App. Time: 2:00 PM




                                                                           Defendant. ~ Date Filed: 12/07/2018
                                                                                      ~ Violation: l8USC1343
                                                                                      ~ CourtSmart/ Reporter:                  ri5      ~ ~'~~ ~~ ~ g

                 PROCEEDINGS HELD BEFORE UNITED STATES                                  ~                      CALENDAR/PROCEEDINGS SHEET
                       MAGISTRATE JUDGE: Steve I{im                                     ~                       LOCAL/OLJT-OF-DISTRICT CASE




               PRESENT:                      Lee, Connie G.                                                                                   None
                                                                                    pOohavn Ku hear
                                                 Deputy Clerk                             Assistant U.S. Attorney                       Interpreter/Language
                        ~l INITIAL APPEARANCE NOT HELD -CONTINUED
                         r9'f~efendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                           p      reliminary heazing OR D~moval hearing /Rule 20.
                            Defendant states true name ~3'is as charged LI is
                        C~! Court ORDERS the caption of the Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                               e all future documents reflecting the true name as stated on the record.
                              efendant advised of consequences of false statement in financial affidavit C! Financial Affidavit ordered SEALED.
                            Attorney: Chnstema Neha, DFPD             Appointed E~ Prev. Appointed L`~ Poss. Contribution (see separate order)
                                Special appearance by:
                       L ei Govemme~Ys request for detention is: ~ GRANTED D DENIED                       ITHDRAWN a CONTINUED
                            Defendant is ordered: C'] Permanently Detained ~ Temporarily Detained (see separate order).
                        C~BAIL FIXED AT $                   y~~ ~ ~~                (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                        O Government moves to UNSEAL Complaint/Indictment/Information/Entire Case: Ll GRANTED ~ DENIED
                           Preliminary Hearing waived.
                            Class B Misdemeanor O Defendant is advised of ma~cimum penalties
                        D This cash is assigned to Magistrate Judge                                                   .Counsel are directed to contact the clerk for the
                            setting of all further proceedings.
                        ~ PO/PSA WARRANT ~ Counsel are directed Yo contact the clerk for
                            District Judge                                                             for the setting of further proceedings.
                        preliminary Hearing set for            1 2 ~                       at 4:30 PM      1N     ~.~
                            PIA set for:            ~/$ l                  at 11:00 AM in LA;                                                  ~ .-. u
                        C GovemmenYs motion to dismiss case/defendant                                                    only: 7 GRANTED ~;     ~. DENIED
                        G Defendant's motion to dismiss for lack of probable cause: J GRANTED '-~ DENIED
                       [`~' Defendant executed Waiver of Rights. r7 Process received.
                        ❑ Court ORDERS defendant Held to Answer to                                      District of
                             ~~ Bond to transfer, if bail is posted. Defendant to report on or before
                             E~ Warrant of removal and final commitment to issue. Date issued:                                 By CRD:
                             u Warrant of removal and final commitment are ordered stayed until
                        ~7 Case continued to(Date)                                           (Time)                                   AM / PM
                            Type of Hearing:                                   Before Judge                                         /Duty Magistrate Judge.
                           Proceedings will be held in the ~ Duty Courtroom                                 ,~ Judge's Courtroom
                         J Defendant committed to the custody of the U.S. Marshal !`]Summons: Defendant ordered to report to USM for processing.
                            Abstract of Court Proceeding (CR-53)issued. Copy forwarded to USM.
                              bstract of Order to Return Defendant to Court on Next Court Day (M-20)issued. Original forwarded to USM.
                                LEASE ORDER NO:                   ~J SS O2
                       :~ Other:
                                                 PSA 7 USPO                              ~_ FINANCIAL                           :~ READY
                                                                                                                                     Deputy Clerk Initials    ~C
                                                                                                                                       ~:                      11

                  M-5 (10/]3)                              CALBNDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                         Page 1 of 1




1 of 1                                                                                                                                                          12/10/2018, 9:44 AM
     ., S
                               Case 2:18-cr-00891-DMG Document 3 Filed 12/10/18 Page 2 of 5 Page ID #:36


                                   gTNITFI~ STATES DIS'T'RICT ~~~TRT FOR 7CHE CE1~TR.AL I)IS'I`RICT O~ CALI~OIt~ITA.

                  Case Name: United States ofLimerica v:                   ~0~ ~ h     ~ I IN1 G1 y91 O                   Case No.    ~ M3 ~ S " 32y l7
                                                                 ~ Material Witness
                                                                       Defendant
                                                                                 "-_.
   -- - ----ViolatibnofTitteanziSection:------ -- -_ ---- - ~ _-.~~~ -~~ ~-Z ~__.___.___---___.___._-____._:-.-~______-_:--_:--._;-~.._-:__-=-~_---~---

            •              ~             ~           []Summons           ~ Out ofDistrict    ~]Under Seal        ~ Modified Date:

                 CFeeck.oriZv one ofthejzve iiumberec~ boxes below (unless one b°arid ~uto be'replct'ced by~an"otFter):
                 1. r Personal Kecognizance (Sig~zature On y)            (~~.❑ p~davit ofSurefp With Justification              Release No. .
                                                                                 (Forne eR-s) Signed by:                                    38S Q Z
                 2.[~]Unsecured Appearay.ce Band
                          ~.         mo
                                      o..o o~                                                     _.
                                                                                                                                     QRelease to Pretrial ONLY
                 3. ~V Appearan.ce Bond                                                                               ~              ~ ReIea~e to Probafian OiVI.Y
                        $ _ ~~~ O O O                                                                                                ~'artT~.withRelease 1•~ r~~1
                   (a). Q Cash Deposit(Amount or %)(Farm GR7)                                                                           5~ y n ~ nq o^f' ~ 1 ~ ~
                                                    .                               ~~Nith Full Deeding ofProperty:                               J
                                                                                                                                     uhSCG4.rLG~ ~'~ and
                   (b).          Affidavit ofSuretpWithout                                                                            QrG-Fri al r~~~As~ me          b
                               . Justification (Farm CR-~) Signedby:
                                                                                                                                        All Conditions of.Bond
                               Gh r is~k'► a~ 1~i w► a9~ ia                                                                              (~ept CleRring-Warrants
                               / O u` ~ h. y$               ~ o fir,$                                                                    Coition) Must beMet
                               1~                                                                                                        and Posted by:



                                                                                                                                       Third-ParLp Custody
                                                                          4,~ CoIlateral Bandin fihe Amount of (Cash                   Affidavit (Form CR-3Y)
                                                                              or Negotiable Securities):
                                                                                                                                 ro~~Bail Fredby Court:
                                                                                                                                 [
                                                                          5.0 Corporate Surety Bond in the Amount o~                   $K       ~   C c-
                                                                                                                                        (judge /Clerk's Initials)


                                                                       PRECONDITIONS TO RELEASE
                   The government has requested a Nebbia hearing under 18 U.S.C. § 3142(g)(4).
                   The Court ~:as ordered a Nebbia hearing under § 3142 (g~ (4}.
                []. The Nehbia hearing is set for                                      at          ~. a.m.. ❑ p.m.

                                                                 ADDITIONAL CONDITIONS OF RELEASE
       In ad lion -Eo Fhe G~NRR AT.CONDITIONS ofRELEASE,the fallowing conditions ofrelease are imposed upon you..
           Submit to: ~refrial Services Agency(PSA)supervision as:directed by PSA;[]Probafion(iJSPO)supervision as directed by TJSPO.
                                (The agency indicated abnv~ PSA or£TSPO, will be referred to below as "SupervisingAgency.'~
                                                                                                                                          (2/!0/l$
       ~urrender all passports and travel documents to Supervising Agency no later fihan                L.t C~   ~o~~ ~v w~                  ,sign a Declaration

                 re Passport and Other Travel Documents (Forr~c CX-3~,and do not applyfor a passpore or other travel document during the pendency
                  fthis case.
                  ravel is restrti.cted to                     ~j~- C p                                  unless prior pem~ission is granted by Supervising

                 Agency to travel to a specific other location. Court permission is required forinternational travel.
      ~eside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
[Maintain or actively seek'employment and provide proofto Supervising Agency. [v~Employment to be approved by Supervising Agency,.
                Maintain or begin an educational pzogram and provide proofto Supervising Agency.                                                          r    r
                                                                                              Defendant's Ini#ials:        ~X           Date:       ~~ ~~/ ~/ I
     S
                    Case 2:18-cr-00891-DMG Document 3 Filed 12/10/18 Page 3 of 5 Page ID #:37
'a           Case Name: United Stafes ofAmerica v              ~0+0~~ V+~   ~ ~ m"a ~ g ~ ~                 Case No. .   ~7
                                                                                                                          ` ~8- 3L ~ ~

                    '                                      Defendant []Material Witness
                 void all contact, directly or indirectly(including by an electronic means), with anpperson who zs a lmown viclim or
                      f ~N~lKlin~ Atny Gdu~sal .hQr -H~•G v(~-k vwS
                witriess in the subjectinvestigation or prosecution,0including but not limited to
                                                                     Q except
                                                                                                                                        _"__ _"__ = _._
                               —tlp-or-mdirecfly~-(iucludtugbyanyelectroyue=meags),=v~rifliauy-rmotivncodefen~auf=exc-eptmfihepresence-=
_ _ _-_ _~=Avoidalt=con~ct -dsiec
                ofcounsel. Notwithstanding ttus provision, you m.ay contactthe following codefendants without your counsel greseuf:

           ~Do not possess any firearms, ammunition, desfzuctive devices, or ofiher dangerous weapons.[~!n order to deten~.~e compliance,
                you agree to submitto a search ofyoux person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          [
          ] Do not use.or possess any identification, mail matter,access device, or any identification-related material other than in your
               own Iegal or true name without pzior pernussion from Supervising:Agency. ~ In order to determine compliance,you agxee
               to submit to a search ofyon person and/or property by 5npervising Agency in conjunction wifih the U.S. Marshal.
               Do not engage in telemarketing.
               Do not sell, transfer,or give away any asset valued at $                               or more without noii{ping and obtaining

               pezmission from the Court,except
              Do not engage in tampreparation for others.
              Do not use alcoli.oL
              Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
               requirements ofthe program. You must pap all or part ofthe costs for treatment based upon your ability to pay as determined by
              Sr~pervzsing Agency.
         [
         ] Do not use or possess iIlegaI drugs or'state-authorized marijuana.    Q In ozder to determine compliance, you agree to

              submit to a search ofpour person and/or property by Supervising Agencyin conjunction with the U.S. Marshal
   []Do not use for purposes ofintogicaiion any controlled substance analogue as defined byfederal law~or street synthetic, or
                                                             ;no mental or physicalfunctioning more fihan m;n;mally, except as
              designer psychoactive substance capable ofimpai,
              prescribed by a medical doctor.
             Submit to:      drug and/or~alcohol testing. If directed to do so,part~.cipate in outpatient treatment approved by Supervising Agency.

              You mustpay all or part ofthe castsfor testing and freatrnent based upon your ability to pap~.s determined~by Supervising Agency.
             participate in residential[]drug and/or Q alcohol treatrnent as directed by Supervising Agency. You must pay all or part ofthe costs
              ofireatrnentbased upon your ability to pay as determined by Supervising Agency. QRelease to PSA only0Release to USP~ only
         ~ubmit to a mental healeh. evaluation.If directed to do so, participate in mental health counselingand/or treatment approved by
               upervising Agency_ You must pay all or part ofthe costs based upon your ability to pap as determined by Supervising Agency.

     [~      Pariicipate in the Location Monitoring Prograru anal abide by all ofthe requirements ofthe program, under fihe direction ofSupervising
             Agency, which [~11 or ~~cvill.not include a location monitoring bracelet. You must pap all or part ofthe costs of-fh.e program based
             upon your ability to pay as determined by Supervising Agency.. You must be financially responsible for anylost or damaged equipment.
             ~ocation monitoring only- no residential restrictions;
                                     -or-

                 You are restricted to youx residence every day:
                          from                  ❑ a.m. ❑ p.m. to                  ❑ a.m. ❑ p.m.
                          as directed by Supervising Agency;
                                     -oz-
                                                                                    Defendant's Initials:                Date:   I~' ~I G

  CR1(D2118)                                  CENTRAL DISTRICT OF CALIEORI~TIA RELEASE ORDERAISD BOND FO                               P GE 2 OF4
 9 h

                    Case 2:18-cr-00891-DMG Document 3 Filed 12/10/18 Page 4 of 5 Page ID #:38
             Case Nance: United States ofA merica v.          ~~`' b ~ ~"     ~'
                                                                               ~ M~`~5~ ~                      Case No:       I~1~ j 8'3Z~(7
•:;:
                                                            Defendant       ~ Material Witness


             [
             ] You aze resiiicted fio your xesidence at all times exceptfor medical weeds or treatment, attorney visits, court appearances, and
                                                                                            ,all ofw]uch must be greapproved by Supervising Agency;

                   Release toPSA only ~.Release to USPO only' '
                 You aze placed in.the tturd-party custody(Form CR-3Y)of

                 Qear outstanding[]warrants oz[]DMV and traffic violations and provide proofto Supervising Agency within                     daps

                  ofrelease from cnstodp.
                 Do not possess or have access to,in the home,the workplace, or any other location, any device that offers Internet access except
                 as approved by Supervising Agency. ~ In order to determine compliance,you agree to submit to a search ofgour person
                 anal/or property bySupervising Agency in conjunction with the U.S:MazshaL

          [
          ] Do not associate or have verbal, written,telephonic, electronic, or any othez communication with anyperson who is less fiham
                 the age of 18 exceptin the presence ofa parent orIegal guardian ofthe minor.

               Do notloiter or befound within 1D0feet ofany schooiyard,park,playground, arcade, or other place primarily used:by c~i].dren
                 under fihe age of 18.
               Do not be employed by, affiliated with, owu,control, or otherwise participate directly or indirectly in fhe operation ofany daycare

               facility, school, or other organization dealing with fihe care, custody, or control ofchildren ender the age ofI8.
               Do not view or possess c~u1d ~ornographp or child erotica.0Tn order to date~i„e compliance,you agree to submit to a search
                 ofpour person and/or property,including computer hardwaze and softwaze, by Supervising Agency in conjunction with the U.S.
               Maishal.
              Other conditions:




                                                   GSTER A T CONDITIONS OF RELEASE

        ~I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
         map be given or issued by the Court or anyjudicial officer thereof, in that Court or before any Magistrate Judge thereof,-or in any other
         United States District Courtto which I may be removed or.to which the case map be transferred.

       I will abide by any judgment entered in. this matter by surrendering myself to serve~any sentence imposed and will. obey any order or
       direction in connection with suchjudgment as the Coure may prescribe. ' .

       I will immediately inform my counsel ofany change in. mp contact information,including my residence address and telephone number,
       so that T may be reached at a.Il times.

       I will not commit afederal,state, or local crime during the period ofrelease.

       I will notintimidate any wi~ess,juror, oz officer ofthe court or obstruct the n-~m;n al investigation in flits case: Additionally,I will not
       tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I stay be
       subjecE to further prosecution under the applicable statutes.

       I will cooperate in the collection ofa DNA sample under 42 iJ.S:C. 4 14135x.

                                                                                       Defendant's Initials;   ~~~/       Date: '~J ~ ~l ~"
 C12-1(02118)•                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                      PAGE 3 OF4
  ,E
                Case 2:18-cr-00891-DMG Document 3 Filed 12/10/18 Page 5 of 5 Page ID #:39
           Case Name: United States o£America v.                ~o b i v►         Y~~ ins+ a1.~5 t ~         Case No.     ~J       ~ ~ ~ ~ Z~ D
 ?a
                                                           Defendant      Q Material Witness


                                          A.CKNO~YLEI)GMENT OF I)EFEN.DANTI~IATERI[~I, WITNESS                                        .

            A.s a condition ofmy release on fihis bond, pursuant to Title IS of the United States Code,Ihave read or have had interpreted to me
_ ___-._-.----aad-understandtb:egeneral.=eonditionsofrelease,=thepzeeonditivns,=and=the=additional=conditions-otxelease=and=agree=to=comply~v th-==-__ —_-
   .        all conditions of xelease imposed on me and to be boundby the provisions of Local Criminal Rule 46-6.

          Furthermore, itis agreed andunderstood that files is a continuing bond (including anyproceeding on appeal or review) which vain
          continue in fnIl force and effect until such time as dnlp exonerated.

          Y vnderstand thatviolation of anp of ttie general and/or addilionaT. conditions of release of this bond may result in a revocation of
          release, an ordez of detention, and a new prosecution for an additional offense which could resultin a terns of imprisonment andlor
          fine.                                                                                                        .

         7 further understand that ifIfat]. to obey andperform any of the general andlor additional conditions of release of this bond, this bond
         may be fozfeited to the United States of America.If said fo~eitu~re is not set aszde, judgment mapbe summarily enteredin this
         Court against me anal each surety, joinfiIp and severally, for the bond amount, together withinterest and costs. F.gecniion of the
         jn~gment znay be issued or payment secured as providedby th,e Federal R1xles of CriminalProcedure and ofi~.ex laws of filie
         United States, and any cash az real or personal pxoperip or the collateralpreviously postedin connection with. this bond mapbe
         forfeited.




                                                                                                                    iv Sid. ./~
                                                                                                              Telephone Number




            Checkif interpreter is used:Ihave interpreted into the                                                      language this entire form
            and have been toldby the defendant that he or she understands all ofit



       Interpreter's Signature                                                                            Date




        Approved:
                                 United States Di_strictJudge /Magistrate judge                           Date


       If cash deposited: Receipt #                               for $


       ('I7us bond may require surety agreements and affidavits pursuant to Local•Criminal Rn1e 46.)




                                                                                       Defendant's Initials: `~~~       Date:         Z~ f ~~C~S
  CR1!02/SS)                                CENTRAL DISTRICT OF CALIFORTTIA RELEASE ORDER AND BOND                                   PAGE 4fOF 4
